DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-14, and 16-29 are pending, claims 2-5 and 11-14 have been withdrawn from consideration, claims 6 and 15 are cancelled, claims 27-29 are newly added, and claims 1, 7-10, and 16-29 are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument “does not mention the “sensed temperature” is an inflow irrigation fluid temperature…measure the temperature of inflow irrigation fluid…cannot be a temperature of the inflow irrigation fluid, as required by claim 1” (on pg. 8 of Remarks), the Examiner respectfully disagrees. Govari teaches the sensors can sense the irrigation fluid ([0046] and [0055]), where the sensors are affected by the flow of irrigating fluid flowing out of the perforations([0046], [0055]) and thus also senses the temperature of the inflow irrigation fluid. The sensed temperature is used to estimate the actual temperature of the tissue ([0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7-10, and 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Govari (US 2017/0181794), in view of Gao (US 2017/0333614).
Regarding claim 1, Govari discloses a method for controlling an irrigation flow rate during a lithotripsy procedure at a surgical place (intended use), the method comprising: receiving, via an irrigation controller (processor receives… [0010]), temperature feedback from a temperature sensor (temperature sensor [0010]), the temperature feedback including temperature data of inflow irrigation fluid flowing into the surgical place (fluid is passed…the sensed temperature [0010]); estimating a temperature at the surgical place using at least one factor including the received inflow irrigation fluid temperature data (estimates temperature of the tissue [0010]); and setting, via the irrigation controller, the irrigation flow rate based on the estimated temperature at the surgical place (change the rate of flow of irrigating fluid [0068]; processor 52 automatically controls…pump [0069]).  Govari is silent regarding of a lithotripsy system.
Gao teaches a working device (20, figure 1) that performs a lithotripsy procedure ([0024]). The working device has a sensor (46, figure 2) housing in lumen (38, figure 2) to detect one or more parameters of fluid (12, figure 2). The working device is coupled to a circulation device (40, figure 1) and an energy source (41, figure 1). A controller (90, figure 1) can be automated and operates modules (60 and 70, figure 1) in response to the one or more parameters ([0031]).
It would have been obvious to one or ordinary skill in the art before the time of filing to modify the method as taught by Govari for a lithotripsy system as taught by Gao. Doing so would allow for the working device (20, figure 1) of Gao to estimate a temperature of tissue based on the sensed temperature, the fluid-flow rate, and/or a parameter of the ablating current/energy source ([0010]; Govari). 
Regarding claim 7, Govari further discloses setting the irrigation flow rate comprises increasing the irrigation flow rate if the estimated temperature at the surgical place is more than a predetermined value ([0068]-[0069]; continually monitored [0070] | increasing flow rate would decrease the temperature [0046]).  
Regarding claim 8, Govari further discloses maintaining the irrigation flow rate according to an upper threshold irrigation rate ([0057]) or intra-renal pressure.  
Regarding claim 9, Govari further discloses setting the irrigation flow rate comprises decreasing the irrigation flow rate if the estimated temperature at the surgical place is less than a predetermined value ([0068]-[0069]; continually monitored [0070] | decreasing flow rate would increase the temperature [0046]).  
Regarding claim 10, Govari discloses a system (see figure 1) comprising: an irrigation controller (processor receives…[0010]) configured to: receive temperature feedback (temperature sensor [0010]), the temperature feedback including temperature data of inflow irrigation fluid flowing into a surgical place (fluid is passed…the sensed temperature [0010]); estimate a temperature at the surgical place using at least one factor including the received inflow irrigation fluid temperature data (estimates temperature of the tissue [0010]); and set an irrigation flow rate based on the estimated temperature at the surgical place (change the rate of flow of irrigating fluid [0068]; processor 52 automatically controls…pump [0069]). Govari is silent regarding a lithotripsy system including a lithotripsy device, receive the temperature feedback from the lithotripsy system.
Gao teaches a working device (20, figure 1) that performs a lithotripsy procedure ([0024]). The working device has a sensor (46, figure 2) housing in lumen (38, figure 2) to detect one or more parameters of fluid (12, figure 2). The working device is coupled to a circulation device (40, figure 1) and an energy source (41, figure 1). A controller (90, figure 1) can be automated and operates modules (60 and 70, figure 1) in response to the one or more parameters ([0031]).
It would have been obvious to one or ordinary skill in the art before the time of filing to modify the system (specifically the irrigation controller) as taught by Govari to be used for a lithotripsy system as taught by Gao. Doing so would allow for the working device (20, figure 1) of Gao to estimate a temperature of tissue based on the sensed temperature, the fluid-flow rate, and/or a parameter of the ablating current/energy source ([0010]; Govari). The modified system would have a lithotripsy system (figure 1) including a lithotripsy device (20, figure 1), receive the temperature feedback (46, figure 2; Gao) from the lithotripsy system.
Regarding claim 16, Govari and Gao further disclose an endoscope (30, figure 1; Govari | 20, figure 1; Gao) including a temperature sensor (48, figure 1; Govari | 46, figure 2; Gao) located at a distal end of the endoscope and configured to sense irrigation fluid temperature (fluid is passed…the sensed temperature [0010]; Govari | detect…of fluid [0025]; Gao).  
Regarding claim 17, Govari and Gao further disclose an endoscope (30, figure 1; Govari | 20, figure 1; Gao) including a temperature sensor (48, figure 1; Govari | 46, figure 2; Gao) located on an outer surface of the endoscope and configured to sense irrigation fluid temperature (see 48, figure 1 | fluid is passed…the sensed temperature [0010]; Govari).  
Regarding claim 18, Govari further discloses the irrigation controller is further configured to increase the irrigation flow rate if the estimated temperature at the surgical place is more than a predetermined value ([0068]-[0069]; continually monitored [0070] | increasing flow rate would decrease the temperature [0046]; Govari).  
Regarding claim 19, Govari further discloses the irrigation controller is further configured to maintain the irrigation flow rate according to an upper threshold irrigation rate ([0057]; Govari) or intra-renal pressure.  
Regarding claim 20, Govari further discloses the irrigation controller is further configured to decrease the irrigation flow rate if the estimated temperature at the surgical place is less than a predetermined value ([0068]-[0069]; continually monitored [0070] | decreasing flow rate would increase the temperature [0046]).  
Regarding claim 21, Govari further discloses a processor (processor [0010]; Govari) configured to receive the temperature feedback from the lithotripsy system and control an operation of the lithotripsy device based on the received temperature feedback (based on…parameter of the ablating current [0010]; [0039]; Govari).  
Regarding claim 22, Govari further discloses the irrigation controller is further configured to estimate the temperature at the surgical place further using an energy setting of the lithotripsy system (based on…parameter of the ablating current [0010]; [0039]; Govari).  
Regarding claim 23, Govari discloses an endoscopic lithotripsy system (see figure 1), comprising: a temperature sensor (temperature sensor [0010]) configured to sense a temperature of an inflow irrigation fluid flowing into a surgical place (fluid is passed…the sensed temperature [0010]); and an irrigation controller (processor [0010]) configured to control an irrigation flow (change the rate of flow of irrigating fluid [0068]; processor 52 automatically controls…pump [0069]) during a lithotripsy procedure based on the sensed temperature of the inflow irrigation fluid (sensed temperature [0010]), an irrigation volume (irrigation volume is associated with irrigation flow | [0068]-[0070]), and an energy setting (parameter of the ablating current [0010]). Govari is silent regarding an endoscopic lithotripsy device and the energy setting of the endoscopic lithotripsy device.
Gao teaches a working device (20, figure 1) that performs a lithotripsy procedure ([0024]). The working device has a sensor (46, figure 2) housing in lumen (38, figure 2) to detect one or more parameters of fluid (12, figure 2). The working device is coupled to a circulation device (40, figure 1) and an energy source (41, figure 1). A controller (90, figure 1) can be automated and operates modules (60 and 70, figure 1) in response to the one or more parameters ([0031]).
It would have been obvious to one or ordinary skill in the art before the time of filing to modify the system as taught by Govari for a lithotripsy device as taught by Gao. Doing so would allow for the working device (20, figure 1) of Gao to estimate a temperature of tissue based on the sensed temperature, the fluid-flow rate, and/or a parameter of the ablating current/energy source ([0010]; Govari). The modified system would have an endoscopic lithotripsy device (20, figure 1; Gao) and the energy setting of the endoscopic lithotripsy device (energy source 41, figure 1).
Regarding claim 24, Govari and Gao further disclose the irrigation controller is further configured to: estimate a temperature at the surgical place using the sensed temperature of the inflow irrigation fluid (fluid is passed…the sensed temperature [0010]; Govari), the irrigation volume (irrigation volume is associated with irrigation flow | [0068]-[0070]), and the energy setting (ablating current [0010]; Govari | energy source 41, figure 1; Gao) of the endoscopic lithotripsy device; and control the irrigation flow during the lithotripsy procedure based on the estimated temperature at the surgical place (change the rate of flow of irrigating fluid [0068]; processor 52 automatically controls…pump [0069]; Govari).  
Regarding claim 25, Govari further discloses the at least one factor used to estimate the temperature at the surgical place further includes a net energy (ablating current [0010]; Govari) and a net irrigation volume (irrigation volume is associated with irrigation flow | [0068]-[0070]) applied to the surgical place within a time period (see 70 and 53, figure 3b; Govari).  
Regarding claim 26, Govari further discloses the at least one factor used by the irrigation controller to estimate the temperature at the surgical place further includes a net energy (ablating current [0010]; Govari) and a net irrigation volume (irrigation volume is associated with irrigation flow | [0068]-[0070]) applied to the surgical place within a time period (see 70 and 53, figure 3b; Govari).  

Allowable Subject Matter
Claims 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (see claims 24-26).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        June 15, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795